Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 13-26 and 33-37 in the reply filed on 01/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 25, 26, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for outer protective surface 46, does not reasonably provide enablement for outer layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The current specification discloses an ink protecting printable layer 42 . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the protective layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent upon claim 14, but claim 14 does not recite a protective layer.
Claim 18 recites the limitation "the protective layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is dependent upon claim 14, but claim 14 does not recite a protective layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Spychallsky (US 2010/0092716 A1).
Claim 13 and 19:  Spychallsky teaches a label comprising a display layer having an image printed onto one surface of the display layer, an adhesive layer on another surface of the display layer, and a releasable layer {instant claim 19} on the adhesive layer, wherein the label is to be adhered onto a tire (Fig. 2 and [0013]-[0017]).  The display layer along with the printed image meets the claimed display indicia, and the releasable layer meets the claimed release liner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827 A1) in view Kroll et al. (US 2003/0199604 A1).
Claims 13-16:  Shih teaches a label including a transparent protective layer {instant claims 15 and 16}, a print layer and an adhesive layer (Figs. 10 and 11, [0034] and [0035]), wherein the print layer comprises ink {instant claim 14} ([0134] and [0137]).  The print layer meets the claimed display indicia.  Shih teaches the label is useful for labeling of substrates such as glass, plastics, and metal [0144], but does not teach rubber as the substrate.  However, Kroll teaches a high performance tape and/or label comprising an adhesive composition to be bonded to substrates such as plastic, metal, glass and rubber ([0012] and [0054]).  Kroll shows that rubber substrate is an equivalent structure known in the art.  Therefore, because these substrates, (i.e., rubber and glass, plastics or metal) were art recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute rubber substrate for glass, plastics or metal substrate.
Claim 17:  Shih teaches the protective layer can be made of polyester, polyurethane or vinyl acetate homopolymer [0140], wherein these materials are similar to the material used to make the claimed protective layer.
Claim 18:  Shih teaches the claimed invention except for the transparent outer layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the transparent protective layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20:  Shih teaches the adhesive layer can be made of an acrylic [0144], wherein this material is similar to the material used to make the claimed adhesive layer.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827 A1) in view Kroll et al. (US 2003/0199604 A1).
Claims 21-23:  Shih teaches a label including a transparent protective layer {instant claims 22 and 23}, a print layer and an adhesive layer (Figs. 10 and 11, [0034] and [0035]), wherein the print layer comprises ink ([0134] and [0137]).  The print layer meets the claimed display indicia.  Shih teaches the label is useful for labeling of substrates such as glass, plastics, and metal [0144], but does not teach rubber as the substrate.  However, Kroll teaches a high performance tape and/or label comprising an adhesive composition to be bonded to substrates such as plastic, metal, glass and rubber ([0012] and [0054]).  Kroll shows that rubber substrate is an equivalent structure known in the art.  Therefore, because these substrates, (i.e., rubber and glass, plastics or metal) were art recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute rubber substrate for glass, plastics or metal substrate.
Claim 24:  Shih teaches the protective layer can be made of polyester, polyurethane or vinyl acetate homopolymer [0140], wherein these materials are similar to the material used to make the claimed protective layer.
Claims 25 and 26:  Shih teaches the claimed invention except for the transparent outer layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the transparent protective layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827 A1) in view Kroll et al. (US 2003/0199604 A1).
Claims 33-35:  Shih teaches a label including a transparent protective layer {instant claims 34 and 35}, a print layer and an adhesive layer (Figs. 10 and 11, [0034] and [0035]), wherein the print layer comprises ink ([0134] and [0137]).  The print layer meets the claimed display indicia.  Shih teaches the protective layer can be made of polyester, polyurethane or vinyl acetate homopolymer [0140], wherein these materials are similar to the material used to make the claimed protective layer.  Shih teaches the label is useful for labeling of substrates such as glass, plastics, and metal [0144], but does not teach rubber as the substrate.  However, Kroll teaches a high performance tape and/or label comprising an adhesive composition to be bonded to substrates such as plastic, metal, glass and rubber ([0012] and [0054]).  Kroll shows that rubber substrate is an equivalent structure known in the art.  Therefore, because these substrates, (i.e., rubber and glass, plastics or metal) were art recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute rubber substrate for glass, plastics or metal substrate.
Claims 36-37:  Shih teaches the claimed invention except for the transparent outer layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the transparent protective layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BS
February 9, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785